Citation Nr: 9916394	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an ear disability, 
including otitis externa.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had honorable active service from March 18, 1974 
to March 17, 1977.  He had additional service from March 18, 
1977 to February 16, 1979, which was found to be under 
conditions other than honorable.  (By a November 1979 
decision, the RO found that the veteran's discharge from 
service on February 16, 1979 was "dishonorable" for 
purposes of determining entitlement to certain benefits, 
including those available under Chapter 11 of Title 38, 
United States Code.  By an April 1994 decision, the RO 
determined that it was the period of service from March 18, 
1977 to February 16, 1979 that should be characterized as 
"dishonorable.")

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the RO 
which denied service connection for an ear disability, 
including otitis externa.  The RO specifically noted that its 
decision extended only to consideration of entitlement to VA 
compensation benefits and not to other benefits such as 
health care entitlement under Chapter 17, Title 38, United 
States Code.  Consequently, given that the issue developed 
for appellate review was limited in this manner, the Board 
will limit its consideration in the same manner.  The 
decision below should be construed as addressing service 
connection in the same limited context as addressed by the 
RO.  (The RO referred the veteran to a VA medical facility 
for consideration of possible entitlement under other 
provisions.)  


FINDING OF FACT

No competent medical evidence has been presented that links 
current ear disability to the veteran's period of honorable 
service.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for an ear disability, including otitis 
externa.  38 U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION  

At a March 1974 service entry examination, evaluation of the 
veteran's ears revealed a questionable perforation of the 
right tympanic membrane.  An ear, nose and throat evaluation 
revealed cerumen in the ears.  After the right ear was 
cleaned, the tympanic membrane was found to be intact.  
Evaluation of the middle ear was negative.  It was felt that 
the veteran's ears were normal.  Subsequently, in October 
1974, it was noted that the veteran complained of trouble 
hearing.  Evaluation revealed a small, un-inflamed, cherry-
sized cyst in the right retro-auricular area.  The veteran 
was scheduled for an appointment in the surgical clinic for 
excision.  In late November 1974, the veteran was seen for 
complaints of discomfort in both ears, especially the right.  
Evaluation revealed the right tympanic membrane to be clear.  
It was noted that the veteran's wisdom teeth were coming in.  

In August 1977, the veteran was seen with complaints of left 
ear pain of 7 days duration.  Upon evaluation, the impression 
was otitis externa.  When seen 3 days later, it was said that 
medication was not doing any good and that every day the ear 
felt worse.  Two days thereafter it was reported that a 
culture from the left ear canal showed Pseudomonas.  In July 
1978, the veteran was seen for a right earache.  Evaluation 
revealed a moderately swollen right ear canal and the ear was 
tender and painful to manipulation.  The diagnosis was otitis 
externa of the right ear.  The veteran was again seen in 
September 1978 for complaints of an ear infection.  
Evaluation revealed a draining infection.  On the veteran's 
December 1978 examination prior to separation from service, 
the ears and drums were evaluated as normal.  


Of record is a VA Administrative Decision of November 1979 
which determined that the veteran's service discharge of 
February 1979 was issued under dishonorable conditions.  A 
further VA Administrative Decision of April 1994 is of record 
which reveals that the veteran had two periods of service.  
One period was from March 18, 1974, to December 29, 1976, 
when he received an honorable discharge.  The second period 
was from December 30, 1976 to February 16, 1979, when he 
received a discharge under other than honorable conditions.  
It was determined that the veteran was not eligible for 
complete separation when he was discharged on December 29, 
1976, and would not have been eligible for such until March 
17, 1977.  Accordingly, the period from March 18, 1974 to 
March 17, 1977 was considered honorable for VA benefit 
purposes.  

VA clinical records reflect outpatient treatment in June 1997 
for chronic left ear infections.  A history of left ear 
discharge since 1976 was reported by the veteran.  The 
impression was otitis externa.  In August 1997, the veteran 
was seen for a bilateral earache.  Evaluation revealed 
dullness of both tympanic membranes and mastoid tenderness.  
The diagnostic impression was bilateral otitis media.  In 
late September 1997, the veteran underwent a left ear 
canaloplasty.  A September 1997 record entry indicates that 
the veteran reported having chronic ear infections since 
1975.  Additional VA clinical records show outpatient 
treatment in 1998 for otitis externa in the right ear.  Canal 
stenosis was also noted.  

During a February 1999 hearing, the veteran said that he had 
had frequent treatment for bilateral ear infections during 
service from March 1974 to March 1977.  He said that he was 
seen every two weeks for irritation, itching, and scabbing in 
the ears, especially in the right ear.  The veteran also 
described a yellowish drainage which had a pungent odor.  He 
said that his treatment was frequently provided by a corpsman 
and consisted of a checkup and medication.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998).  If a 

disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 
C.F.R.§ 3.303(b) (1998).  Regulations also provide that 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 
C.F.R.§ 3.303(d) (1998).  VA compensation benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. 3.12 (a) (1998).   

The threshold question in this case is whether the veteran 
has presented a well-grounded claim for an ear disability, 
including otitis externa.  A well-grounded claim is one which 
is plausible.  If the veteran has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in this case, the issue involves a 
question of medical diagnosis or causation, medical or 
otherwise competent evidence is required to make the claim 
well grounded.  Grottveit v Brown, 5 Vet. App. 91 (1993).  
(Lay statements by the veteran regarding questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim as the veteran has not been shown to be 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).)  In summation, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The evidence shows that the veteran has recently undergone a 
canaloplasty in the right ear and he has also received VA 
treatment in recent years for bilateral otitis externa.  
Thus, the first requirement for a well-grounded claim under 
the Caluza case has been met.  In addition, the service 
medical records show that the veteran 

was seen in October and November 1974, during his period of 
honorable service, for complaints of discomfort in both ears, 
and a cyst on the right ear was noted and scheduled for 
surgical excision.  (No further reference to this cyst is 
reported in the service medical records or thereafter.)  
Thus, the second requirement for a well-grounded claim under 
Caluza has also been met.  

However, the Board concludes that the third requirement for a 
well-grounded claim of service connection for ear disability, 
including otitis externa, under Caluza has not been met.  The 
record contains no post-1974 reference to any ear pathology 
until August 1977, five months after termination of the 
veteran's honorable service.  At that time, the veteran was 
seen for otitis externa in the left ear and subsequent in-
service treatment for otitis externa in the right ear is also 
shown.  However, since these findings date from a period 
following qualifying service, evidence of otitis externa 
noted during and subsequent to August 1977 cannot, standing 
alone, constitute the basis for a grant of service connection 
for Chapter 11 purposes.  38 C.F.R. 3.12 (a) (1998).  While 
the veteran has said that he was treated continuously for ear 
infections from the time of his entrance onto active service 
in March 1974, such is not supported by the clinical evidence 
which shows no treatment for ear complaints between November 
1974 and August 1977.  It is further noted that, at the time 
of his treatment in August 1977, the veteran gave a 7-day 
history of ear complaints and made no reference to any 
longstanding treatment of ear pathology.  Furthermore, the 
record does not otherwise contain competent medical evidence 
showing a relationship between the ear complaints noted 
during the veteran's qualifying service and the ear problems 
more recently noted.  While the veteran may believe that the 
ear complaints noted during 1974 are related to his current 
problems, he is not competent to provide such nexus evidence.  
Espiritu, supra.  Therefore, his claim of service connection 
for ear disability, including otitis externa, is not well 
grounded and must be denied.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an ear disability, including otitis 
externa, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

